          Case 2:19-cv-01171-JTM-KWR Document 21 Filed 06/14/19 Page 1 of 6



                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                §     CIVIL ACTION NO. 19-1171
          Plaintiff                 §
                                    §
VERSUS                              §     JUDGE JANE TRICHE MILAZZO
                                    §
                                    §
JEFF LANDRY, ET AL,                 §
            Defendant               §     MAGISTRATE KAREN WELLS ROBY
                                    §
*****************************************************************************
             ANSWER TO PLAINTIFF’S CIVIL RIGHTS COMPAINT
                 ON BEHALF WARREN MONTGOMERY, IN HIS
              OFFICIAL CAPACITY AS DISTRICT ATTORNEY FOR
                        THE 22ND JUDICIAL DISTRICT

            NOW INTO COURT, through undersigned counsel, comes Defendant Warren

    Montgomery, in his official capacity as District Attorney for the 22nd Judicial District, State of

    Louisiana (hereinafter referred to as “Defendant”), who respectfully responds to Plaintiff’s Civil

    Rights Complaint (“Complaint”) and asserts the following affirmative defenses:

                            ANSWER TO ORIGINAL CIVIL RIGHTS COMPLAINT

            AND NOW, without waiving any rights or defenses, Defendant hereby answers

    Plaintiff’s Complaint as follows: 1

                                                         A.

            The allegations contained in section A of the Complaint titled “Jurisdiction” do not

    require a response from Defendant. However, insofar as an answer is required, the allegations

    of paragraph A are denied.




1
    The plaintiff’s Complaint is organized by letter and paragraphs are unnumbered except where indicated.
     Case 2:19-cv-01171-JTM-KWR Document 21 Filed 06/14/19 Page 2 of 6



                                                 B.

        The allegations contained in section B, titled “Parties,” are not separated by numbered

paragraphs. The allegations contained therein are denied, in globo, for lack of sufficient

information to justify a belief therein, except to admit that Defendant Warren Montgomery is

the District Attorney for the 22nd Judicial District, State of Louisiana.

                                               C - 1.

        Section C of the Complaint is titled “Causes of Action.” The allegations contained in

section C, paragraph 1 do not require a response from Defendant. However, insofar as an answer

is require, the allegations are denied for lack of sufficient information to justify a belief therein.

                                               C - 2.

        The allegations contained in section C, paragraph 2 do not require a response from

Defendant. However, insofar as an answer is required, the allegations are denied for lack of

sufficient information to justify a belief therein.

                                               C - 3.

        The allegations contained in section C, paragraph 3, are denied.

                                               C - 4.

        The allegations contained in section C, paragraph 4, are denied.

                                                C- 5.

        The allegations contained in section C, paragraph 5, are denied.

                                                 D.

        The allegations contained in section D, titled “Previous Lawsuits and Administrative

Relief,” are not separated by numbered paragraphs. The allegations contained therein are

denied, in globo, for lack of sufficient information to justify a belief therein. Furthermore,


                                                 14
      Case 2:19-cv-01171-JTM-KWR Document 21 Filed 06/14/19 Page 3 of 6



 Defendant asserts that the court records associated with any and all cases cited therein are the

 best evidence of its contents.

                                                E-1

        Section E of the Complaint is titled “Request for Relief.” The allegations contained in

 section E, paragraph 1, do not require a response from Defendant. However, insofar as an answer

 is required, the allegations are denied as written.

                                                E-2

        The allegations contained in section E, paragraph 2, do not require a response from

 Defendant. However, insofar as an answer is required, the allegations are denied as written.

                                                E-3

        The allegations contained in section E, paragraph 3, do not require a response from

 Defendant. However, insofar as an answer is required, the allegations are denied as written.

                                                E-4

        The allegations contained in section E, paragraph 4, do not require a response from

 Defendant. However, insofar as an answer is required, the allegations are denied as written.

                                                E-5

       The allegations contained in section E, paragraph 5, do not require a response from

Defendant. However, insofar as an answer is required, the allegations are denied as written.

                                                E-6

        The allegations contained in section E, paragraph 6, do not require a response from

 Defendant. However, insofar as an answer is required, the allegations are denied as written.




                                                 14
         Case 2:19-cv-01171-JTM-KWR Document 21 Filed 06/14/19 Page 4 of 6



                                                       F-1

           Section F of the Complaint is titled “Plaintiff’s Decleration [sic].” The allegations

    contained in section F, paragraph 1, do not require a response from Defendant. However, insofar

    as an answer is required, the allegations are denied as written.

                                                       F-2

           The allegations contained in section F, paragraph 2, do not require a response from

    Defendant. However, insofar as an answer is required, the allegations are denied as written.

                                                       F-3

           The allegations contained in section F, paragraph 3, do not require a response from

    Defendant. However, insofar as an answer is required, the allegations are denied as written.

                                                       F-4

          The allegations contained in section F, paragraph 4, do not require a response from

Defendant. However, insofar as an answer is required, the allegations are denied as written.

                                                       G2

           Any allegations contained in the Complaint, including, but not limited to the Plaintiff’s

    “Request for Relief,” are denied unless expressly admitted.


                                       AFFIRMATIVE DEFENSES

                                               FIRST DEFENSE

           Plaintiff’s Complaint fails to allege a cause of action upon which relief can be granted.

                                             SECOND DEFENSE

           Pursuant to Federal Rules of Civil Procedure Rule 10(c), Defendant adopts by reference



2
 Plaintiff’s Complaint does not have a paragraph “G” – Paragraph is so lettered to comport with the organization of
same.

                                                        14
     Case 2:19-cv-01171-JTM-KWR Document 21 Filed 06/14/19 Page 5 of 6



all defenses and affirmative defenses of other party defendants herein that seek to defeat or

diminish Plaintiff’s claims, to the extent those defenses and affirmative defenses are consistent

with the facts and circumstances pertinent to Defendant.

                                        THIRD DEFENSE

          Defendant specifically reserves the right to plead and assert any and all additional

defenses that may become evident after further discovery and investigation have been

conducted, and further declares his intention to avail himself of all constitutional, statutory, and

jurisprudential defenses legally and factually available to him.


          WHEREFORE, Defendant Warren Montgomery, in his official capacity as District

Attorney for the 22nd Judicial District, State of Louisiana, prays that this Answer and assertion

of Affirmative Defenses be deemed good and sufficient, and after all due proceedings had, that

there be judgment in favor of Defendant herein, dismissing all claims of Plaintiff, Kevin M.

Quatrevingt, at his costs, and for all other general and equitable relief as this Court deems

proper.

                                               Respectfully submitted,

                                                s/ Cary J. Menard
                                               Cary J. Menard (#09426)
                                               701 N. Columbia St. – 2nd Floor DA Office
                                               Covington, Louisiana 70433
                                               Telephone: (985) 871-4530
                                               Facsimile: (985) 867-5124
                                               cmenard@22da.com
                                               Counsel for Defendant, Warren Montgomery, in
                                               his official capacity as District Attorney for the
                                               22nd Judicial District, State of Louisiana.




                                                 14
      Case 2:19-cv-01171-JTM-KWR Document 21 Filed 06/14/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was electronically filed with the

Clerk of Court of the United States District Court for the Eastern District of Louisiana on June 14,

2019, by using the CM/ECF system. Notice of this filing will be sent to all counsel of record by

operation of the court’s electronic filing system.

       I further certify that the following pro se litigant was served a copy of the forgoing

document via United States Mail:


Kevin M. Quatrevingt
62114 Warrior Road
Lacombe, LA 70445

                                        s/ Cary J. Menard         _

                                       Cary J. Menard




                                                 14
